Title: To Thomas Jefferson from William Plumer, 21 January 1822
From: Plumer, William
To: Jefferson, Thomas


Dear sir,
Washington
January 21st 1822
I have the honor to acknowledge the receipt of your favour of the 13th instant on the subject of my Agricultural Address.I perceive from your letter that you supposed yourself writing to my father. It is perhaps vanity, as much as a sense of justice, which prompts me to disclaim the praise thus intended for another. I cannot however suffer the opportunity which it affords me of again writing you to escape, without informing you of the very great esteem & respect which my father often expresses of your character & conduct.I remain very respectfully Your obedient servantWilliam Plumer Jr